Title: James Madison to William Allen, 29 September 1833
From: Madison, James
To: Allen, William


                        
                            
                                Dr Sir
                            
                            
                                
                                    
                                
                                29 Sepr. 1833
                            
                        
                        In my letter on the subject of the two calves, destined to your care from Baltimore, I omitted to ask the
                            favor of you—when communicating their arrival at Fredg. to mention the size of them, & the best mode of conveying
                            them hither; particularly whether they can best be brought on foot, or in a waggon or other Vehicle; Also what is the
                            feed that wd. be best suited to their age whilst on the road Your letter acknowledging the check for 60$ on the Bank of
                            the U.S at Richd was duly recd—With f.dly respects
                        
                            
                                
                            
                        
                    